Citation Nr: 0105651	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  99-23 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In July 2000, the veteran testified from the RO at a 
videoconference hearing before the undersigned Board Member, 
seated in Washington, D.C.  A transcript of the hearing has 
been associated with the claims folder.


REMAND

Initially, the Board notes that during the pendency of the 
appellant's appeal but after the case was forwarded to the 
Board, the Veterans Claims Assistance of Act of 2000 (VCAA), 
Pub.L. 106-475 became law.  This liberalizing law is 
applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The veteran contends that his PTSD is more severely disabling 
than the currently assigned evaluation reflects and that he 
is unemployable due to this disability.  During the July 2000 
hearing, the veteran's representative specifically raised the 
issue of entitlement to a total disability rating based on 
unemployability due to service-connected disability.  A VA 
Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, was submitted after 
the hearing.  This claim has not been adjudicated by the RO.  

The Board further notes that additional records pertinent to 
the veteran's claim may be available.  In this regard the 
Board notes that at his July 2000 hearing, the veteran 
testified that he had sought treatment for his PTSD for the 
previous two and a half years at the Columbus, Ohio VA 
Medical Center (VAMC).  Although treatment records from that 
facility, dating from April to November 1998, have been 
obtained, more recent records have not been secured.  The 
veteran also related that he has been awarded Social Security 
Administration (SSA) disability benefits due to his PTSD.  
Records pertaining to the veteran's award of SSA disability 
benefits have not been associated with the claims folder. 

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment or evaluation for all VA and 
non-VA health care providers who may 
possess additional records pertinent to 
his claims for an evaluation in excess of 
30 percent for PTSD and for a total 
rating based on unemployability.  After 
obtaining any necessary releases, the RO 
should attempt to obtain a copy of all 
treatment records identified by the 
veteran, which have not been previously 
obtained.  In any event the RO must 
obtain a copy of all outstanding records 
pertinent to the veteran's claim from the 
Cleveland, Ohio VA Medical Center since 
1998. 

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide a copy of such records.

3.  The RO should obtain a copy of the 
SSA's decision awarding the veteran 
disability benefits and of the records 
upon which the decision was based.

4.  Then, the RO should arrange for a VA 
examination of the veteran by a 
psychiatrist to determine the extent of 
impairment from the veteran's PTSD.  Any 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations of the veteran's PTSD 
should be reported in detail.  The 
examiner should indicate with respect to 
each of the psychiatric symptoms 
identified under the new schedular 
criteria for evaluating mental disorders 
whether such symptom is a symptom of the 
veteran's PTSD.  

To the extent possible, the examiner 
should distinguish the manifestations of 
the veteran's PTSD from those of any 
other diagnosed disorder.  The examiner 
should provide an opinion concerning the 
degree of social and industrial 
impairment resulting from the veteran's 
PTSD, including whether it renders him 
unemployable.  The examiner should also 
assign a Global Assessment of Functioning 
Score consistent with DSM IV and explain 
what the assigned code represents.  The 
claims file, including a copy of this 
REMAND, must be made available to and 
reviewed by the examiner.  The report is 
to reflect that a review of the claims 
file was made.  The examination report 
must be typed. 

5.  Thereafter, the RO must review the 
claims file and ensure that all 
development actions, including the 
examinations and opinions, have been 
conducted and completed in full.  If any 
development is incomplete, the RO should 
take appropriate corrective action.  In 
addition, the RO should undertake any 
other action required to comply with the 
VCAA.

6.  Then, the RO should readjudicate the 
issue on appeal.  The RO should consider 
Fenderson v. West, 12 Vet. App. 119 
(1999).  The RO should also adjudicate 
the claim of entitlement to a total 
rating based on unemployability due to 
service-connected disability, if it has 
not been rendered moot.  It should also 
consider whether the case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.

7.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
Supplemental Statement of the Case and 
provide the appellant and his 
representative with an appropriate 
opportunity to respond.  The appellant 
should be informed of the requirements to 
perfect an appeal with respect to any new 
issue addressed in the Supplemental 
Statement of the Case.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the appellant until he is otherwise notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03. 



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



